    >,                                                                                                                                                                 \0

         "'Ao24SB     (Rev. 12/11) Judgment in a Criminal Petty Case
                      Sheet 1


                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                            v.                                                           (For Offenses Committed On or After November I, 1987)

                       JOSE NAUM GONZALEZ-SAUCEDA                                        Case Number: 19CR1348-RNB
                            AKA: JOSE ENCOTO-SALCEDA                                     JESSICA JANET OLIYA, FEDERAL DEFENDERS
                                                                                         Defendant's Attorney
    REGISTRATION NO. 97934408

    D
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE(!) of the SUPERSEDING INFORMATION (Misdemeanor)
    D was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
    Title & Section                          Nature of Offense                                                                                Numberfsl
8 USC 1325                              ILLEGAL ENTRY (Misdemeanor)




                The defendant is sentenced as provided in pages 2 through _ __,2,__ of this judgment.

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  181 Count(s) UNDERLYING INFORMATION (felony)                                      is    [gj   areD dismissed on the motion of the United States.
  181 Assessment: $10.00 remitted


  l8J     Fine waived                                  D Forfeiture pursuant to order filed                                             included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.




                                           Fll~ED
                                                                                                  D STATES MAGISTRATE JUDGE
                                            MAY 13 2019
                                                                                                                                                l9CRI348-RNB
                                 CLLRK US DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
                              BY                      DEPUTY
     .
AO 2458      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment
                                                                                                        Judgment- Page _ _2__ of      2
DEFENDANT: JOSE NAUM GONZALEZ-SAUCEDA
CASE NUMBER: 19CR1348-RNB
                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
                                                       Time Served



     D Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     0    The defendant shall surrender to the United States Marshal for this district:

            Oat                                        oa.m.         op.m.      on------------
               as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the iostitution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~~~~~~~~~-
           D   as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:

         Defendant delivered on                                                            to

at                                                          with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL

                                                                             By
                                                                                                 DEPUTY UNITED STA1ES MARSHAL




                                                                                                                              19CR1348-RNB
